         Case 1:20-cv-05878-CM Document 37-1 Filed 08/28/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

J.T., Individually and On Behalf of D.T.;
K.M., Individually and On Behalf of M.M. and S.M.;
J.J., Individually and On Behalf of Z.J.;
C.N., Individually and On Behalf of V.N.; and,
All Others Similarly Situated,
                        Plaintiffs,

               - against –                                 CASE NO.: 1:20-cv-05878-CM

BILL de BLASIO, in his official capacity as the
Mayor of New York City; RICHARD
CARRANZA, in his official capacity as the
Chancellor of New York City Department of
Education; the NEW YORK CITY DEPARTMENT
OF EDUCATION; the SCHOOL DISTRICTS IN
THE UNITED STATES; and STATE
DEPARTMENTS OF EDUCATION IN THE
UNITED STATES,
                    Defendants.

                                  ORDER FOR ADMISSION
                                     PRO HAC VICE

       The motion of JONATHAN G. BRUSH, for admission to practice Pro Hac Vice in the

above captioned action is granted.

       Applicant has declared that he is a member in good standing of the bar of the State of

Texas; and that his contact information is as follows:

       Applicant’s Name:       Jonathan G. Brush
       Firm Name:              Rogers, Morris & Grover, L.L.P.
       Address:                5718 Westheimer Road, Suite 1200
       City / State / Zip:     Houston, Texas 77057
       Telephone / Fax:        713-960-6000 / 713-960-6025

       Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

for Defendant Austin Independent School District in the above-entitled action;
         Case 1:20-cv-05878-CM Document 37-1 Filed 08/28/20 Page 2 of 2




       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.


Dated: ___________________________                  ____________________________________
                                                    United States District / Magistrate Judge
